Title: Enclosure: List of Books for the Library of Congress, 14 April 1802
From: Jefferson, Thomas
To: Baldwin, Abraham

Law of Nature and Nations
              
                
                  ✓
                  Rutherforth’s institutes of natural law. 8vo.
                
                
                  
                  Puffendorf devoirs de l’homme et du citoyen. 2.v. 12mo.
                
                
                  
                  Beller’s delineation of Universal law. 4to.
                
                
                  ✓
                  Grotius’s Laws of war with Barbeyrac’s notes.
                
                
                  ✓
                  Puffendorf’s law of nations with Barbeyrac’s notes.
                
                
                  ✓
                  Burlamaqui sur la droit naturelle et Politique 4to.
                
                
                  
                  Wolff droit de la nature et des gens. Lat. Fr. 6.v. 12mo.
                
                
                  ✓
                  Vattel’s law of nations.
                
                
                  
                  Vattel. Questions de droit naturel. 12mo.
                
                
                  
                  Recueil de discours par Barbeyrac. 2.v. 12mo.
                
                
                  
                  Cumberland’s law of nature. 4to.
                
                
                  
                  Grotii mare liberum. 24o.
                
                
                  
                  Martens’ Modern law of nations. 8vo.
                
                
                  
                  Ward’s foundation & history of the law of nations 8vo.
                
                
                  
                  Zouch de judicio inter gentes, et de jure faciali.
                
                
                  
                  Bynkershoek opera. 6.v. 4to.
                
                
                  
                  Wicquefort de l’Ambassadeur. 2.v. 4to.
                
                
                  
                  Le ministre public par du Franquesnay 12mo.
                
                
                  
                  L’art de negocier par Pecquet. 12mo.
                
                
                  
                  Maniere de negocier par Callieres. 2.v. 12mo.
                
                
                  
                  Mably droit publique de l’Europe. 3.v. 12mo.
                
                
                  
                  Negociations du President Jeannin. 12mo. 2.v.
                
                
                  
                  Ambassades de la Boderie en Angleterre. 5.v. 12mo.
                
                
                  
                  Negociations &c. du compte d’Estrades à Londres 9.v. 12mo.
                
                
                  
                  Lettres et negociations de J. de Witt. 5.v. 12mo.
                
                
                  
                  Histoire de la traité de Westphalie par d’Avaux. 6.v. 12mo.
                
                
                  
                  Dumont Corps universel diplomatique. 8.v. fol.
                
                
                  ✓
                  Jenkinson’s collection of treaties. 3.v. 8vo.
                
                
                  ✓
                  Chalmer’s collection of treaties 3.v. 8vo.
                
                
                  
                  Rymer’s federa.
                
                
                  
                  [Muratori?]
                
                
                  
                  Hazard’s state papers.
                
                
                  
                  Memoires sur les droits de France et de l’Angleterre en Amerique. 4.v. 4to.
                
                
                  
                  Robinet. Dictionnaire universel morale politique & diplomatique. 31.v. 4to.
                
                
                  
                  Code de l’humanité par Felice. 13.v. 4to.
                
              
              Maritime
              
                
                  
                  Lee’s treatise on captures. 8vo.
                
                
                
                  ✓
                  Molloy de jure maritime. 8vo.
                
                
                  
                  Il Consolato del Mare.
                
                
                  
                  Shardü leges navales Rhodiorum et selectae Rhodiorum Vinnius’s commentary on the laws of Rhodes.
                
                
                  
                  Us et Coustumes de la mer par Clairac. 4to. including L. of Oleron & Wisby.
                
                
                  
                  Heineccii scriptores de jure maritimo. 4to.
                
                
                  
                  Schomberg on the maritime laws of Rhodes. 8vo.
                
                
                  
                  Robinson’s admiralty reports. 8vo.
                
                
                  
                  several tracts on Neutral rights by Jenkinson, Schlegall, Croke & others.
                
                
                  
                  Valin
                
              
              Law.
              
                
                  
                  Lord Kaim’s general principles of Equity fol. 2d edition.
                
                
                  
                  Abridgment of cases in equity. 8vo.
                
                
                  
                  Fitzherbert’s abridgment. fol.
                
                
                  
                  Broke’s abridgment. 4to.
                
                
                  
                  Rolle’s abridgment. fol.
                
                
                  
                  Bacon’s abridgment. 8vo.
                
                
                  
                  Comyns’s Digest. 8vo.
                
                
                  ✓
                  Viner’s abridgment.
                
                
                  
                  Spelmanni Glossarium. fol.
                
                
                  ✓
                  Jacob’s dict. by Ruffhead. fol.
                
                
                  
                  Cuningham’s Law dict. 2.v. fol.
                
                
                  ✓
                  Coke’s institutes. 8vo.
                
                
                  ✓
                  Blackstone’s commentaries.
                
                
                  ✓
                  Wooddeson’s lectures on the laws of England. 3.v. 8vo.
                
                
                  ✓
                  Reeve’s history of the English law. 4.v. 8vo.
                
                
                  ✓
                  Reeves’ history of the laws of shipping and navigation. 8vo.
                
                
                  
                  Rastal’s collection of statutes. fol.
                
                
                  
                  Pickering’s collection of statutes 8vo.
                
                
                  
                  a complete collection of all the laws of every state should be made.
                
                
                  
                  Staundfort’s Pleas of the crown. 4to.
                
                
                  
                  Hale’s Pleas of the crown. 2.v. 8vo.
                
                
                  
                  Hawkins’s Pleas of the crown 3.v. 8.vo.
                
                
                  ✓
                  Foster’s crown law. 8vo.
                
                
                  ✓
                  State trials. compleat. fol.
                
              
              Law Merchant
              
                
                  
                  Malyne’s lex mercatoria. 2.v. fol.
                
                
                  ✓
                  Postlethwaite’s dictionary 2.v. fol.
                
                
                  ✓
                  Beawe’s Lex mercatoria.
                
                
                  ✓
                  the latest book of rates.
                
              
              Foreign law.
              
                
                  
                  Calvini lexicon juridicum. fol.
                
                
                  
                  Corpus juris civilis Gothofredi. 2.v. fol. [it contains the Institutes, the Digests, the Codex, & Novels]
                
                
                  ✓
                  Domat’s civil law. 2.v. fol.
                
                
                  
                  Institution du droit François par Argou. 2.v. 12mo.
                
                
                  
                  Commentaire sur l’Ordonnance de la Marine. 2.v. 12mo.
                
                
                  
                  Frederician code, and such other Summary digests of the laws of other countries as are known.
                
              
              
              Parliamentary.
              
                
                  
                  Brady on government. fol.
                
                
                  
                  Petty’s constitution & laws of England. 8vo.
                
                
                  
                  Sommers’s rights of king and people 12mo.
                
                
                  
                  Bacon on the government of England. 4to.
                
                
                  
                  Smith’s republic of England.
                
                
                  ✓
                  De Lolme on the constitution of England.
                
                
                  
                  Burgh’s political disquisitions. 3.v. 8vo.
                
                
                  
                  Stuart’s historical dissertation on the English constitution. 8vo.
                
                
                  
                  Spelman’s works. fol.
                
                
                  
                  Thurloe’s state papers
                
                
                  ✓
                  Rushworth’s collection 8.v. fol.
                
                
                  
                  Elsynge-Scobell [I do not recollect the particular titles
                
                
                  
                  Arcana parliamentaria.
                
                
                  
                  Hollis’s remains. 8vo.
                
                
                  
                  Orders of the H. of Commons. 12mo.
                
                
                  
                  Pettus’s constitution of parliament. 8vo.
                
                
                  
                  Brown’s privilegia Parliamentaria. 8vo.
                
                
                  
                  Petyt’s antient rights of the Commons of Engld. 8vo.
                
                
                  
                  Hale’s jurisdiction of parliaments. 8vo.
                
                
                  ✓
                  Atkyn’s power of parliaments.
                
                
                  
                  Selden on the judicature of parliaments. 12mo. his works Dewes’ journal.
                
                
                  
                  Ryley’s placita parliamentaria. fol.
                
                
                  
                  Prynne’s parliamentary writs. 4to.
                
                
                  
                  Hakewell’s modus tenendi Parliamentum.
                
                
                  
                  Petyt’s Jus parliamentarium. fol.
                
                
                  ✓
                  Lex Parliamentaria. 8vo.
                
                
                  ✓
                  Hatsell’s Precedents of proceedings in the H. of Commons.
                
                
                  
                  Aylesbury election.
                
                
                  
                  Bohun’s debates.
                
                
                  
                  the Case of Ashby & White. 8vo.
                
                
                  ✓
                  Journals of the H. of Commons.
                
                
                  ✓
                  H. of Lords.
                
                
                  
                  Townshend’s historical collections. fol.
                
                
                  ✓
                  a compleat collection of Parliamentary debates from the Parliamentary history in 24.v. 8vo. down to the present day.
                
                
                  ✓
                  Debates of the Irish Commons.
                
              
              Political arithmetic, Commerce &c.
              
                
                  
                  ✓
                  Petty’s political arithmetic.
                
                
                  ✓
                  Sinclair on the British revenues. 8vo.
                
                
                  
                  Arithmetique Lineaire de Playfair. 4to.
                
                
                  
                  Wallace on the numbers of mankind. 8vo.
                
                
                  
                  Table des vivans de Susmich.
                
                
                  ✓
                  Anderson’s history of commerce. 6.v. 8vo.
                
                
                  ✓
                  Smith’s Wealth of nations.
                
                
                  ✓
                  Steuart’s political economy. 2.v. 4to.
                
                
                  
                  Arbuthnot on antient coins and measures.
                
              
              Geography.
              
                
                  
                  Atlas portatif de Grenet et Bonne. 4to.
                
                
                
                  
                  the Atlas’es of Delisle and Danville.
                
                
                  ✓
                  Jeffery’s American Atlas.
                
                
                  
                  Busching’s geography 6.v. 4to.
                
                
                  
                  Encyclopedia de Diderot et Dalembert. abt 30.v. fol. 35. guineas
                
                
                  
                  Encyclopedia Methodique
                
                
                  
                  Dictionaries Scapula, Hederici, Ainsworth, Calepinus XI linguarum, Dictionaries of the academies of France, Spain, Crusia, Johnson’s dict. and good dictionaries of all the other modern languages.
                
              
              History.
              
                
                  
                  Annales Romaines par Macquer. 12mo.
                
                
                  
                  Histoire universelle de Bossuet. 2.v. 12mo.
                
                
                  
                  Essai historique et chronologique de l’Abbé Berlié. 12mo.
                
                
                  
                  Abregé chronologique de l’histoire ancienne avant J.C. par La Combe. 12mo.
                
                
                  
                  Abregé chronologique de l’histoire des Juifs. 12mo.
                
                
                  
                  Abregé chronologique de l’histoire des Empereurs Romains Richer. 2.v. 12mo.
                
                
                  ✓
                  Histoire ancienne de Milot. 4.v. 12mo.
                
                
                  ✓
                  Histoire ancienne de Rollin. 13.v. 12mo.
                
                
                  
                  Newton’s chronology. 4to.
                
                
                  ✓
                  Blair’s chronology fol.
                
                
                  ✓
                  Priestly’s chronological & biographical charts.
                
                
                  ✓
                  Dictionnaire de Bayle 4.v. fol.
                
                
                  
                  Dictionnaire de Moreri. 10.v. fol.
                
                
                  
                  Collier’s historical dictionary. 4.v. fol.
                
                
                  
                  Wood’s Athen.
                
                
                  
                  Dictionnaire historique et bibliographique par Lavocat. 4.v. 12mo.
                
                
                  
                  Dictionnaire historique par un societé de gens de lettres. 9.v. 8vo.
                
                
                  
                  Dictionnaire de diplomatique par Dom. de Vaynes 2.v. 8vo.
                
                
                  
                  The Chronologist of the war 1789–96. 12mo.
                
                
                  
                  Abregé chronologique de l’histoire universelle par Hornot. 12mo.
                
                
                  
                  Introduction a l’histoire de l’Univers de Puffendorf 4.v. 12mo.
                
                
                  
                  Tablettes chronologiques de l’histoire universelle de Fresnoy. 2.v. 8mo.
                
                
                  
                  Tableau chronologique de l’histoire de l’Europe de 476 à 1648. 8vo.
                
                
                  
                  Abregé chronologique de l’histoire d’Espagne et de Portugal. 2.v. 12mo.
                
                
                  
                  Abregé chronologique de l’hist. de France par Henault. 2.v. 12mo.
                
                
                  
                  Abregé chronologique de l’hist. & du droit public d’Allemagne par Pfeffel. 2.v. 12mo.
                
                
                  
                  Abregé chronologique de l’histoire du Nord par La Combe. 2.v. 12mo.
                
                
                  
                  Abregé chronologique de l’histoire de Pologne par l’Abbé Coyer. 2.v. 12mo.
                
                
                  
                  Abregé chronologique de l’histoire d’Angleterre par Salmon. 2.v. 12mo. Eng. if to be had.
                
                
                  
                  Historical register. 8vo.
                
                
                  
                  Annual register. 8vo.
                
              
              American history. all the travels, histories, accounts &c. of America, previous to the revolution, should be obtained. it is already become all but impossible to make a collection of these things. standing orders should be lodged with our ministers in Spain, France & England, & our Consul at Amsterdam to procure every thing within that description which can be hunted up in those countries.
              
                
                  London.
                  12mo.
                  15. @ 	 .75 =
                   11.25
                  
                
                
                  
                  8vo.
                  84. @ 1.67 =
                  140.
                  
                
                
                  
                  
                  70. @ 2.   =
                  140.
                  
                
                
                  
                  4tos.
                  31. @ 4.   =
                  124.
                  
                
                
                  
                  fol.
                  48. @ 7    =
                  336.
                  = 751.25
                
                
                  Paris.
                  12mo.
                  70. @  .75 =
                   52.5
                  
                
                
                  
                  8vo.
                  15. @ 1.5  =
                   22.5
                  
                
                
                  
                  4to.
                  79. @ 4    =
                  316.
                  
                
                
                  
                  folios.
                  57. @ 7.   =
                  399
                  = 790.
                
              
            